Citation Nr: 0705229	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for internal derangement of the right knee, status 
post arthroscopy with anterior cruciate ligament 
insufficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran served on active duty from April 1980 to April 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that assigned a 10 percent evaluation for internal 
derangement of the right knee, status post arthroscopy with 
anterior cruciate ligament insufficiency and degenerative 
changes effective from March 2003.  

In a November 2003 rating decision, the RO granted service 
connection for post traumatic arthritis of the right knee and 
assigned a separate 10 percent evaluation effective from 
March 2003.

The veteran and her spouse presented testimony at a personal 
hearing in November 2006 before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.


FINDING OF FACT

The competent and probative medical evidence of record does 
not show that the veteran's service-connected right knee 
internal derangement, status post arthroscopy with anterior 
cruciate ligament insufficiency produces more than slight 
impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee internal derangement, status post arthroscopy with 
anterior cruciate ligament insufficiency have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code (DC) 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003 and March 
2006; rating decisions in July 2003 and November 2003; and a 
statement of the case in November 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and the 
readjudication of the claim by the RO subsequent to the 
veteran's receipt of the required notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  
All relevant, identified, and available evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
VA has also obtained a medical examination in relation to 
this claim.  

VA has satisfied both the notice and duty to assist 
requirements of the law.

II. Pertinent legal criteria for an increased evaluation

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating the disability under more than one diagnostic 
code; however, the critical element in permitting the 
assignment of multiple ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment with recurrent subluxation 
or lateral instability.  38 C.F.R. 4.71a, DC 5257.

The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  Use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

III. Internal derangement of the right knee

The veteran contends that her right knee disability is worse 
than the currently assigned evaluation of 10 percent 
reflects.  

Service medical records show that the veteran suffered a 
right knee injury in service and underwent a partial medial 
meniscectomy.  In a May 1995 rating decision, the RO granted 
entitlement to service connection for partial medial 
meniscectomy, post operative of the right knee and assigned a 
zero percent (noncompensable) evaluation under DC 5259 for 
removal of semilunar cartilage.    

In March 2003, the veteran claimed that her right knee 
disability had worsened.  In a July 2003 rating decision the 
RO agreed and assigned a 10 percent rating effective from 
March 2003 under DC 5257 for other impairment of knee.  The 
veteran disagreed with the evaluation and upon a de novo 
review by a Decision Review Officer, in a November 2003 
rating decision, a 10 percent disability evaluation for 
internal derangement of the right knee, status post 
arthroscopy with anterior cruciate ligament insufficiency was 
continued under DC 5257; and a separate 10 percent evaluation 
was assigned for posttraumatic arthritis of the right knee 
effective from March 2003 under DCs 5261-5010.  

Private medical records show treatment in May 2003 for 
complaints of a swollen, painful right knee.  Clinical 
findings were of effusion and pain on the medial aspect.  The 
assessment was probable torn cartilage and effusion of the 
right knee.   In June 2003, at a follow-up visit she still 
had pain and swollen right knee.  The assessment was rule out 
cartilage tear.

At a VA examination in June 2003 the veteran complained of 
pain with intermittent swelling, and stiffness after 
immobilization.  She had occasional complaints of giving way 
and instability.  She did not use crutches, braces, canes, or 
other assistive devices.  She walked with a mildly antalgic 
gait on the right.  Clinical findings of the right knee were 
full active motion, no effusion, tenderness along the medial 
joint line and around the patellofemoral margins as well.  
She had mild instability on anterior drawer and anterior 
Lachman's with a soft endpoint.  No varus or valgus 
instability was noted.  Minimal crepitation was noted.  She 
was very apprehensive.

At a VA fee basis examination in April 2006, the veteran 
described her symptoms of pain, weakness, swelling, giving 
way, lack of endurance and locking of her knee.  She stated 
that her condition did not cause incapacitation or result in 
any time lost from work.  Her primary symptom was pain which 
she treated with over-the-counter medication.  The examiner 
observed that the veteran's posture and gait were within 
normal limits.  She did not require an assistive device for 
ambulation.  



Clinical findings showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  There was a finding of crepitus.  
Range of motion was flexion to 140 degrees and extension to 
zero degrees.  The examiner noted that the joint function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  The 
anterior and posterior cruciate ligaments stability test of 
the right knee was within normal limits.  The medial and 
lateral collateral ligaments stability test of the right knee 
was within normal limits.  The medial and lateral meniscus 
stability test of the right knee was within normal limits.  
There was no change in the established diagnosis.  The 
examiner commented that the effect of the condition on the 
veteran's daily activity was pain.  In an addendum, the 
examiner noted two 1 mm scars on the anterior right knee with 
hypopigmentation.

The veteran and her spouse testified in November 2006 as to 
the symptoms and manifestations of her right knee disability 
and the effect on her daily activities.  

Medical evidence of record does not show the use of a knee 
brace or assistive device for ambulation.  At the June 2003 
examination the veteran had occasional complaints of giving 
way and instability of her right knee.  At the April 2006 
examination she complained of her right knee giving way when 
making quick or unplanned movements.  At the June 2003 
examination she had mild instability on anterior drawer and 
anterior Lachman's with a soft endpoint but no varus or 
valgus instability was noted.  At the April 2006 examination 
stability tests of the ligaments of the right knee were 
within normal limits.  Therefore, to whatever extent the 
veteran experiences subluxation or instability, given that at 
a recent examination, tests revealed no indication of 
instability or subluxation, the right knee disability does 
not rise to a moderate level, as required under DC 5257 for 
an increase in disability rating to 20 percent.  

The veteran now has a separate evaluation for post traumatic 
arthritis of the right knee evaluated as 10 percent disabling 
under DCs 5261-5010.  DC 5261 is for evaluation of limitation 
of extension of the leg and DC 5010 is for evaluation of 
traumatic arthritis.  The Board has considered whether a 
separate evaluation is warranted for limitation of flexion of 
the leg under DC 5260.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 
59990 (2004).  The clinical findings at the June 2003 and 
April 2006 examinations show normal range of motion of the 
right knee.  38 C.F.R. § 4.71, Plate II (2004), reflects that 
normal flexion and extension of a knee is from zero degrees 
of extension to 140 degrees of flexion.  Full range of motion 
does not warrant a compensable rating under the criteria for 
limitation of flexion or limitation of extension of the leg.  
However, in this case, there are x-ray findings of 
degenerative arthritis with evidence of painful motion and 
swelling.  Thus, under DC 5010 a rating of 10 percent is for 
application which the RO assigned under DC 5261-5010.  To 
assign a separate 10 percent evaluation under DC 5260 based 
on the same findings which were minimally supportive of 
painful motion of the right knee would amount to prohibited 
pyramiding under 38 C.F.R. § 4.14.   

The veteran has never been diagnosed with ankylosis of the 
right knee, nor has she complained of an inability to move 
the right knee.  Therefore, DC 5256 is not for application.  
The veteran has never been diagnosed with nonunion or 
malunion of the tibia and fibula of the left lower extremity.  
Therefore, DC 5262 does not apply.  The evidence of record 
does not show dislocation of semilunar cartilage.  Therefore, 
DC 5258 does not apply.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, DCs 7800, 7803, 
7804, 7805 (2002)(the prior rating criteria for scars; see 
also 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7804, 
7805) (2006) (the amended rating criteria for scars, 
effective from August 30, 2002).

There is no evidence that the appellant is entitled to a 
separate disability rating for the scars from arthroscopic 
surgery on her right knee.  VA examination reports indicated 
that the veteran had two 1 mm scars that were hypopigmented.  
Although the appellant has painful movement of her right 
knee, this symptom has been attributed to arthritis of the 
right knee and a disability evaluation has been assigned for 
limitation of motion.  Accordingly, the preponderance of the 
evidence is against a separate disability rating for the 
surgical scars on the appellant's right knee.

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate her right knee impairment.  Although the veteran 
contends that her right knee impairment interferes with her 
employment, there is no contention or indication that it 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Accordingly, referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 
3.321(b)(1); see Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The preponderance of the evidence is against the veteran's 
claim; there is no doubt to be resolved; and an increase 
beyond 10 percent is not warranted for the service-connected 
internal derangement of the right knee, status post 
arthroscopy with anterior cruciate ligament insufficiency. 


ORDER

Entitlement to an increased rating for internal derangement 
of the right knee, status post arthroscopy with anterior 
cruciate ligament insufficiency is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


